                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   (SOUTHERN DIVISION)

                                              Case No: 7:18-cv-122

D.B.G., a minor, through her proposed guardian ad         )
litem Francisco J. Bricio; CARLOS BAEZA                   )
CORDOVA; and TERESA DE JESUS GARCIA                       )
GONZALEZ,                                                 )
                                                          )
                                Plaintiffs,               )
                                                          )        ORDER GRANTING MOTION TO
                 v.                                       )        SUBSTITUTE PARTY PLAINTIFF
                                                          )
THE BOARD OF EDUCATION FOR THE                            )
PUBLIC SCHOOLS OF ROBESON                                 )
COUNTY; et al,,                                           )
                                                          )
                                Defendants.               )


                 Pursuant to Fed. R. Civ. P. 17 in the agreement of the parties, the Court finds that it is in

       the interests of justice that Plaintiff’s Motion to Substitute Party Plaintiff be GRANTED, and it is

       hereby ORDERED that D.B.G. be substituted for Francisco J. Bricio as the lead plaintiff in this

       action.

                 Henceforth, the style of this case shall be D.B.G., Carlos Baeza Cordova, and Teresa De

       Jesus Garcia Gonzalez versus The Board Of Education For The Public Schools Of Robeson

       County, et al

                           24th day of March, 2020.
                 This, the ____
_____________________________
LOUISE WOOD FLANAGAN
United States Magistrate Judge
